DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-5 as originally filed are currently pending and considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2021 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in Claims 1-3: 
“a contact information determination unit for determining contact information that is information to be communicated to the parent in response to a request from the school teacher or the parent” in Claim 1. 
“a cultural understanding degree recognition unit for recognizing a cultural understanding degree that indicates a degree of understanding of the parent with respect to a culture in a location of the school, based on at least one of pupil/student information that is information on the pupil/student and parent information that is information on the parent of the pupil/student” in Claim 1. 
“a set language storage unit for storing a set language that is a language set for each of the parents” in Claim 2. 
“an output format determination unit for determining an output format of the contact information at a time of contact with the parent” in Claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 
matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4, line 4 the claimed element recites “image data of an item” should read “the image data of the item”.  The claim term has been already introduced earlier in the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 4 the claimed element recites “preparing an item” should read “preparing the item”. The claim term has been already introduced earlier in the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite a system satisfying one of the statutory categories; therefore, the claims pass step 1 of the eligibility analysis. For step 2A, the claim(s) are directed to a system for information sharing between a school and parents/students. This system allows for a school to assist contact and information sharing between staff of the school and parent/guardians of a plurality of pupils/students attending the school, with respect to the degree of the parents’ cultural understanding.  This represents a certain method of organizing human activities in the form of information sharing between a school and student’s parents, further defining managing of relationships between people (interactions between people). The selecting step of communicating or contacting parents/guardians with information pertaining to students attending the school is further defining a certain method of organizing human activities. The act of determining contact information, communicating said information to a parent, and recognizing the parent’s degree of cultural understanding in order to effectively deliver the information to their best knowledge are all parts of the system that are further defining the abstract idea. 
Using Claim 1 as a representative example that is applicable to claims 2-5, the abstract idea is defined by the elements of:
A contact/information sharing assistance system for school for assisting contact and information sharing between a school teacher who is a member of staff of a school and each parent of a plurality of pupils/students attending the school, comprising: a contact information determination unit for determining contact information that is information to be communicated to the parent in response to a request from the school teacher or the parent; and a cultural understanding degree recognition unit for recognizing a cultural understanding degree that indicates a degree of understanding of the parent with respect to a culture in a location of the school, based on at least one of pupil/student information that is information on the pupil/student and parent information that is information on the parent of the pupil/student, wherein: the contact information determination unit changes a content of the contact information in accordance with the recognized cultural understanding degree.

The above bolded limitations are reciting a system, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Furthermore, the claim also recites the determination of contact information, which is further used to communicate information pertain to a student attending the school to the identifies contact receipt. This can be done by people by simply checking a student contact information logbook for determining a student’s emergency contact information, or in various ways. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Additionally, the applicant further recites the systems ability to recognize a parent’s, of a student attending the school, degree of cultural understanding in an attempt to deliver information effectively without encountering the issue of language barriers. This can be done by people using the form of verbal or written communication through a translator. Thus, the mere nominal recitation of a generic computer system, under its broadest reasonable interpretation, does not take the claim out of the methods of organizing human interactions grouping. The claim is only further defining the abstract idea. 
	This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A).  In particular the claim recites the additional elements of a contact information determination unit and a cultural understanding degree recognition unit. 
The “contact information determination unit” is merely being used as a tool to execute the abstract idea, in which to determine contact information that is intended to be communicated to the parent in response to a request from the school teacher or the parent. The “contact information determination unit” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating data between users) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Likewise, the “cultural understanding degree recognition unit” is merely being used as a tool to execute the abstract idea, for which is used to for recognize the degree of understanding of the parent with respect to a culture in a location of the school and information that is provided by the student or parent. The “cultural understanding degree recognition unit” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating data between users) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible.  See MPEP 2106.05(f).  The additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer without any recitation of details of how to carry out the abstract idea.  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to the entirety of the claims. This is consistent with the recently issued 2019 PEG.
The dependent claims are patent ineligible by virtue of their dependency on Claim 1. Likewise, the rationale set forth for the 2nd prong of the eligibility test above for claim 1 is also applicable to Claim 2-5. In regards to Claim 2, the applicant is reciting additional elements that further limit the claim to include “a set language storage unit” that is used for storing a set language that is a language set for each of the parents in accordance with the cultural understanding degree recognition unit. The recitation to "unit for" couple to the function invokes 35 U.S.C. 112(f) and the corresponding structure from the specification is a generic/general purpose computer. For step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible.  See MPEP 2106.05(f).  
In regards to Claim 3, the applicant is reciting additional elements that further limit the claim to include “output format determination unit” that is used for determining an output format of the contact information at a time of contact with the parent, in accordance with the cultural understanding degree recognition unit. The recitation to "unit for" couple to the function invokes 35 U.S.C. 112(f) and the corresponding structure from the specification is a generic/general purpose computer. For step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible.  See MPEP 2106.05(f).  
In regards to Claim 4 and 5, the applicant further recites “item image data” and “item preparation information”, which are both elements that can be communicated by people verbally or in the form of paper and pencil. Thus, the claimed elements are further defining the abstract idea of information sharing between a school and student’s parents. Nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rodkey et al. (US 7362852) in view of Yi et al. (JP 2018049453).  

In regards to Claim 1, Rodkey et al. teaches a contact/information sharing assistance system for school for assisting contact and information sharing between a school teacher who is a member of staff of a school and each parent of a plurality of pupils/students attending the school, comprising (See Abstract):
a contact information determination unit for determining contact information that is information to be communicated to the parent in response to a request from the school teacher or the parent (See Col. 3, lines 26-33, “The system can maintain a current database of contact information for parents, students and employees. In the context of the present application, the term "parents" refers to biological parents, foster parents, guardians, uncles and aunts designated as caretakers for children, grandparents designated as caretakers, or others which are recognized as the caretakers of the student in the school to which this system applies.” Also See Col.5, lines 35-39, “The system identifies that the parents of Dobie High School students are the second priority group for this type of message. Likewise, system transmits the message to each parent's contact device based upon the contact information in the database.”)
wherein: the contact information determination unit changes a content of the contact information in accordance with the recognized cultural understanding degree (See Col. 9, lines 26-32 “An administrator can have a customer service interface that includes connection with the administrator translator or even and additional, second translator which can be a person for translating the message to be transmitted into the user selected language. One or more translators can be used simultaneously which can be people or people and machine translators, or just machine translators.”)

Rodkey et al. teaches all of the elements of the current invention as stated above except for a cultural understanding degree recognition unit for recognizing a cultural understanding degree that indicates a degree of understanding of the parent with respect to a culture in a location of the school, based on at least one of pupil/student information that is information on the pupil/student and parent information that is information on the parent of the pupil/student. 
Yi et al. is directed to a student attendance status management system that manages attendance status of Japanese language school students and provides support for improving attendance
Yi et al. teaches: 
a cultural understanding degree recognition unit for recognizing a cultural understanding degree that indicates a degree of understanding of the parent with respect to a culture in a location of the school, based on at least one of pupil/student information that is information on the pupil/student and parent information that is information on the parent of the pupil/student ( See pg.4 “Messages can be created and sent by category, for example, nationality, class, and Japanese proficiency level. This is in order to be able to send an appropriate message according to nationality, class and Japanese proficiency level.”)

Rodkey et al. and Yi et al. are both considered to be analogous to the claimed invention because they are in the same field of information sharing between school and parents/students.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a cultural understanding degree recognition unit as in the improvement discussed in Yi et al. in the system executing the method of Rodkey et al.  As in Yi et al., it is within the capabilities of one of ordinary skill in the art to incorporate a system and method capable of creating an appropriate message based on nationality and Japanese proficiency level as in the improvement discussed in Yi et al.  in the system executing the method of Rodkey.  As in Yi, it is within the capabilities of one of ordinary skill in the art to determine the level of language proficiency when communicating to the emergency alert system of Rodkey with the predicted result of creating an appropriate message to an individual based on the individual’s understanding of the language as needed in Rodkey. 

In regards to Claim 2, Rodkey et al. further teaches:
a set language storage unit for storing a set language that is a language set for each of the parents (See Col. 10, lines 14-17, “The system allows the user to designate a specific language in which to receive the message. The chosen language is stored in the dynamic information database (12) with the user contact data.”)
wherein: the cultural understanding degree recognition unit recognizes the cultural understanding degree by referring to at least one of the set languages, a country or a region before moving in a country or a region where the school is located, a date of moving in and/or out of the country or the region where the school is located, and a period of residence in the country or the region where the school is located (See Col. 10, lines 14-17, “The system allows the user to designate a specific language in which to receive the message.”1)

In regards to Claim 3, Rodkey et al. further teaches: 
an output format determination unit for determining an output format of the contact information at a time of contact with the parent, (See Col. 10, lines 43-45 “Voice and text can be delivered in numerous languages as specified by recipients.”)

Rodkey et al. fails to teach a wherein: the output format determination unit determines the output format by referring to the cultural understanding degree. 
Yi et al. is directed to a student attendance status management system that manages attendance status of Japanese language school students and provides support for improving attendance
Yi et al. teaches: 
wherein: the output format determination unit determines the output format by referring to the cultural understanding degree (See Abstract, “The message can be created according to a class, a native language and a Japanese acquisition level of the student and also it can be created for each individual student.”)

Rodkey et al. and Yi et al. are both considered to be analogous to the claimed invention because they are in the same field of information sharing between school and parents/students.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a cultural understanding degree recognition unit as in the improvement discussed in Yi et al. in the system executing the method of Rodkey et al.  As in Yi et al., it is within the capabilities of one of ordinary skill in the art to incorporate a system and method capable of creating an appropriate message based on nationality and Japanese proficiency level as in the improvement discussed in Yi et al.  in the system executing the method of Rodkey.  As in Yi, it is within the capabilities of one of ordinary skill in the art to determine the level of language proficiency when communicating to the emergency alert system of Rodkey with the predicted result of creating an appropriate message to an individual based on the individual’s understanding of the language as needed in Rodkey.

In regards to Claim 4, Rodkey et al. further teaches:
wherein: the contact information determination unit causes the contact information to include item image data that is image data of an item to be used in an event held by the school, (See Col. 7, lines 1-4, “The message (6a or 6b) can be a text message, a numerical message, one or more images or a combination of these. The message can be encoded. The message can include a designation that identifies the importance the message.”)

Rodkey et al. fails to teach a contact information unit that is in accordance with the cultural understanding degree of the parent. 
Yi et al. is directed to a student attendance status management system that manages attendance status of Japanese language school students and provides support for improving attendance.
Yi et al. teaches: 
in accordance with the cultural understanding degree of the parent ((See Abstract, “The message can be created according to a class, a native language and a Japanese acquisition level of the student and also it can be created for each individual student.”) Examiner noted that it is obvious to one of ordinary skill in the art that the above claim limitation is given little patentable weight because the image would only be displayed on a low score of degree of cultural understanding, which would result in an inoperable function. Thus, the examiner suggests positively reciting the claim limitation.

Rodkey et al. and Yi et al. are both considered to be analogous to the claimed invention because they are in the same field of information sharing between school and parents/students.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a cultural understanding degree recognition unit as in the improvement discussed in Yi et al. in the system executing the method of Rodkey et al.  As in Yi et al., it is within the capabilities of one of ordinary skill in the art to incorporate a system and method capable of creating an appropriate message based on nationality and Japanese proficiency level as in the improvement discussed in Yi et al.  in the system executing the method of Rodkey.  As in Yi, it is within the capabilities of one of ordinary skill in the art to determine the level of language proficiency when communicating to the emergency alert system of Rodkey with the predicted result of creating an appropriate message to an individual based on the individual’s understanding of the language as needed in Rodkey.
. 

In regards to Claim 5, Rodkey et al. further teaches:
wherein: the contact information determination unit causes the contact information to include item preparation information that is information for preparing an item to be used in an event held by the school (See Col.4, lines 13-18 “The embodied immediate response information systems provide other benefits, such as general information update, which are not emergency situations. For example, a message can be sent such as "bring a flower to your teacher tomorrow because it is her birthday" to all parents of students in a second-grade class using the system.” Also See Col. 10, lines 14-17, “The system allows the user to designate a specific language in which to receive the message. The chosen language is stored in the dynamic information database (12) with the user contact data.”)

Rodkey et al. fails to teach item preparation information that is in accordance with the cultural understanding degree of the parent. 
Yi et al. is directed to a student attendance status management system that manages attendance status of Japanese language school students and provides support for improving attendance
Yi et al. teaches: 
in accordance with the cultural understanding degree of the parent ((See Abstract, “The message can be created according to a class, a native language and a Japanese acquisition level of the student and also it can be created for each individual student.”). Examiner noted that it is obvious to one of ordinary skill in the art that the above claim limitation is given little patentable weight because the image would only be displayed on a low score of degree of cultural understanding, which would result in an inoperable function. Thus, the examiner suggests positively reciting the claim limitation.

Rodkey et al. and Yi et al. are both considered to be analogous to the claimed invention because they are in the same field of information sharing between school and parents/students.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a cultural understanding degree recognition unit as in the improvement discussed in Yi et al. in the system executing the method of Rodkey et al.  As in Yi et al., it is within the capabilities of one of ordinary skill in the art to incorporate a system and method capable of creating an appropriate message based on nationality and Japanese proficiency level as in the improvement discussed in Yi et al.  in the system executing the method of Rodkey.  As in Yi, it is within the capabilities of one of ordinary skill in the art to determine the level of language proficiency when communicating to the emergency alert system of Rodkey with the predicted result of creating an appropriate message to an individual based on the individual’s understanding






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilkinson (US20160062977) discloses a method and system for interactive participation by parents with educational/school facilities and other governmental institutions wherein all are kept aware of the current location and the current absentee and other documented conditions (grades/tardiness/absentee record etc.) of a specific student.
Zomet et al. (US 9195654) discloses a device is configured to receive a translation query that requests a translation of terms from a source language to a target language; determine translation features associated with the translation query; assign a feature value to each of the translation features to form feature values; apply a feature weight to each of the feature values to generate a final value; and determine whether to provide a dialog translation user interface or a non-dialog translation user interface based on whether the final value satisfies a threshold.
Maekawa (US 9069758) discloses a communication device may store first specific data representing specific information described in a first language.
All sources listed above are relevant to the disclosed and claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAA WADIE HUSSEIN whose telephone number is (571)272-0229. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 571-272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/A.W.H./
Examiner, Art Unit4186

/ASHFORD S HAYLES/             Primary Examiner, Art Unit 3687                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1Examiner interpreted the claim term as recited by applicant “at least one of” to equate to the use of one or more of the following listed considerations, but not necessarily all of them.